NO. 07-10-0367-CR
NO. 07-10-0368-CR
                                                                              
                                                   IN THE COURT OF
APPEALS
 
                                       FOR THE SEVENTH DISTRICT OF
TEXAS
 
                                                                 AT
AMARILLO
 
                                                                      PANEL
B
 
                                                            OCTOBER
20, 2010
                                            ______________________________
 
                                                                CARLOS
VIGIL,
 
                                                                                                            Appellant
 
                                                                             v.
 
                                                        THE STATE OF
TEXAS, 
 
                                                                                                            Appellee
 
________________________________
 
                        FROM THE 251st DISTRICT COURT OF POTTER
COUNTY;
 
                       NOS. 57,173-C, 57,174-C; HON. ANA ESTEVEZ,
PRESIDING
                                           _______________________________
                                                                              
                                               ON ABATEMENT AND
REMAND
                                           _______________________________
 
Before QUINN, C.J., and CAMPBELL
and HANCOCK, JJ.
Appellant appeals from his convictions for indecency with a child.  Neither the clerk’s record nor the reporter’s
records have been filed.  Counsel for
appellant has filed a motion to withdraw, stating that he has not been employed
to represent appellant in these appeals. 
Counsel further states that appellant has filed an affidavit of
indigence.
Accordingly, we
abate these appeals and remand the causes to the 251st District Court of Potter
County (trial court) for further proceedings. 
Upon remand, the trial court shall determine, by reasonable evidentiary
procedure it selects, the following:
1.  whether appellant
desires to prosecute the appeals; 
         2. 
whether appellant is indigent; and, if so,
3.  whether the appellant is entitled to a free appellate record
in each case and the appointment of an attorney due to his indigency. 
 
The trial court
is also directed to enter such orders necessary to address the aforementioned
questions.  So too shall it include its
findings on those matters (including the name, address, and phone number of any
attorney it may appoint to represent appellant in these appeals) in a
supplemental record in each case and cause those records to be filed with this
court by November 19, 2010.  Should
further time be needed to perform these tasks, then same must be requested
before November 19, 2010.  In the
meantime, all other appellate deadlines and counsel’s motion to withdraw are
stayed until further order of this court.
It is so
ordered.
Per Curiam
Do not publish.